DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 U.S.C. 102 or 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Echigo et al. (Echigo) (US 5,483,106 A).
In regards to claim 1, Echigo (Figs. 1A, 1B and associated text) discloses a sensor chip (item 1) having a sensor that outputs a signal corresponding to a physical quantity; a support member (item 2) to which the sensor chip (item 1) is mounted; an adhesive layer (items 3 or 3 plus 4) disposed on a side face of the support member (item 2), the adhesive layer (items 3 or 3 plus 4) supporting the sensor chip (item 1); and a wire (item 5) electrically connected to the sensor chip (item 1) on a side face of the sensor chip (item 1), the side face of the sensor chip (item 1) being opposite to the adhesive layer (items 3 or 3 plus 4), wherein: (a) the adhesive layer (items 3 or 3 plus 4) includes (i) a plurality of portions (item 4) each of which includes a mixture (combination) of a high elasticity material (phenolic resin, col. 4, lines 10-17) and a low elasticity material (silicone resin, col. 4, lines 10-17), each portion further exhibiting a dilatancy property (col. 4, lines 1-25) in which a shear stress increases in a multi-dimensional function as a shear rate increases, and (ii) a low elasticity adhesive (item 3) including a low elasticity material (silicone resin, col. 4, lines18-25); (b) the plurality of portions (item 4) are not a single layer but each of the plurality of portions (item 4) has a granular shape including an oblate spherical shape or a long spherical shape (col. 6, lines78-65); and (c) the plurality of portions (item 4) are separately arranged in the adhesive layer (items 3 or 3 plus 4)), each portion (item 4) being arranged so as to contact both the support member (item 2) and the sensor chip (item 1).  Examiner notes that the Applicant lists potential low and high elastic materials below in paragraph [0024].  “[0024] For example, (i) an inorganic material such as SiO.sub.2 and/or (ii) an organic material of a thermoplastic resin such as polyethylene, and/or a thermosetting resin such as phenol resin may be used as a high elasticity material. On the silicone, polyacrylate, perfluoropolyether may be used as a low elasticity material. In this case, the high elasticity material is, for example, granular material with a grain diameter of 10 μm or more in order to exhibit the dilatancy property in the mixture. In addition, in order to secure a wide area exhibiting a dilatancy property in the mixture, it is preferable that the highly elasticity material is contained in an amount of 50 vol % or more with respect to the entire mixture. Specifically, for example, the adhesive layer 2 may employ a material in which a high elasticity material such as SiO.sub.2 and a low elasticity material such as silicone are mixed in an emulsion such as a vinyl acetate resin type or an epoxy resin type, and a high elasticity material is contained by 50 vol % or more.”
	It would have been obvious to modify the invention to include an adhesive layer that includes a plurality of portions which includes a mixture (combination) of a high elasticity material and a low elasticity material for the purpose of mitigating stress (col. 2, lines 16-22), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
In regards to claim 2, Echigo (Figs. 1A, 1B and associated text) discloses wherein the adhesive layer (items 3 or 3 plus 4) is partially made of a modified adhesive layer (items 3 or 3 plus 4) that includes a material exhibiting dilatancy property (col. 4, lines 1-25).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinsman (US 2005/0173811 A1) in view of Echigo et al. (Echigo) (US 5,483,106 A).
In regards to claim 1, Kinsman (Figs. 8, 9, 12, 13 and associated text) discloses a sensor chip (item 52) having a sensor that outputs a signal corresponding to a physical quantity; a support member (item 2) to which the sensor chip (item 52) is mounted; an adhesive layer (item 54) disposed on a side face of the support member (item 2), the adhesive layer (item 54) supporting the sensor chip (item 52); and a wire (item 60) electrically connected to the sensor chip (item 52) on a side face of the sensor chip (item 52), the side face of the sensor chip (item 52) being opposite to the adhesive layer (item 54), but does not specifically disclose wherein: (a) the adhesive layer includes (i) a plurality of portions each of which includes a mixture of a high elasticity material and a low elasticity material, each portion further exhibiting a dilatancy property in which a shear stress increases in a multi-dimensional function as a shear rate increases, and (ii) a low elasticity adhesive including a low elasticity material; (b) the plurality of portions are not a single layer but each of the plurality of portions has a granular shape including an oblate spherical shape or a long spherical shape; and (c) the plurality of portions are separately arranged in the adhesive layer, each portion being arranged so as to contact both the support member and the sensor chip. 
In regards to claim 1, Echigo (Figs. 1A, 1B and associated text) discloses wherein: (a) the adhesive layer (items 3 or 3 plus 4) includes (i) a plurality of portions (item 4) each of which includes a mixture (combination) of a high elasticity material (phenolic resin, col. 4, lines 10-17) and a low elasticity material (silicone resin, col. 4, lines 10-17), each portion further exhibiting a dilatancy property (col. 4, lines 1-25) in which a shear stress increases in a multi-dimensional function as a shear rate increases, and (ii) a low elasticity adhesive (item 3) including a low elasticity material (silicone resin, col. 4, lines18-25); (b) the plurality of portions (item 4) are not a single layer but each of the plurality of portions (item 4) has a granular shape including an oblate spherical shape or a long spherical shape (col. 6, lines78-65); and (c) the plurality of portions (item 4) are separately arranged in the adhesive layer (items 3 or 3 plus 4)), each portion (item 4) being arranged so as to contact both the support member (item 2) and the sensor chip (item 1).
In regards to claim 3, Kinsman (Figs. 8, 9, 12, 13 and associated text) disclose wherein the adhesive layer (item 54) is partially made of a modified adhesive layer (item 54, paragraph 32) but does not specifically disclose a modified adhesive layer that includes a material exhibiting a dilatancy property.  
In regards to claim 3, Echigo (Figs. 1A, 1B and associated text) discloses wherein the adhesive layer (items 3 or 3 plus 4) is partially made of a modified adhesive layer (items 3 or 3 plus 4) that includes a material exhibiting dilatancy property (col. 4, lines 1-25).  	Examiner notes that the Applicant has defined a dilatant fluid as a mixture of a low elasticity material and a highly elasticity material (See page 7, lines 16-21 of Applicant’s specification).
.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saitou (US 2005/0173810 A1 now US 7,223,637 B2) in view of Echigo et al. (Echigo) (US 5,483,106 A).
In regards to claim 1, Saitou (Figs. 1-2C and associated text) discloses a sensor chip (item 20) having a sensor that outputs a signal corresponding to a physical quantity; a support member (item 10) to which the sensor chip (item 20) is mounted; an adhesive layer (items 30 or 32) disposed on a side face of the support member (item 10), the adhesive layer (item 30) supporting the sensor chip (item 20); and a wire (item 40) electrically connected to the sensor chip (item 20) on a side face of the sensor chip (item 20), the side face of the sensor chip (item 20) being opposite to the adhesive layer (items 30 or 32), but does not specifically disclose wherein: (a) the adhesive layer includes (i) a plurality of portions each of which includes a mixture of a high elasticity material and a low elasticity material, each portion further exhibiting a dilatancy property in which a shear stress increases in a multi-dimensional function as a shear rate increases, and (ii) a low elasticity adhesive including a low elasticity material; (b) the plurality of portions are not a single layer but each of the plurality of portions has a granular shape including an oblate spherical shape or a long spherical shape; and (c) the plurality of portions are separately arranged in the adhesive layer, each portion being arranged so as to contact both the support member and the sensor chip. 
In regards to claim 1, Echigo (Figs. 1A, 1B and associated text) discloses wherein: (a) the adhesive layer (items 3 or 3 plus 4) includes (i) a plurality of portions (item 4) each of which includes a mixture (combination) of a high elasticity material (phenolic resin, col. 4, lines 10-17) and a low elasticity material (silicone resin, col. 4, lines 10-17), each portion further exhibiting a dilatancy property (col. 4, lines 1-25) in which a shear stress increases in a multi-dimensional function as a shear rate increases, and (ii) a low elasticity adhesive (item 3) including a low elasticity material (silicone resin, col. 4, lines18-25); (b) the plurality of portions (item 4) are not a single layer but each of the plurality of portions (item 4) has a granular shape including an oblate spherical shape or a long spherical shape (col. 6, lines78-65); and (c) the plurality of portions (item 4) are separately arranged in the adhesive layer (items 3 or 3 plus 4)), each portion (item 4) being arranged so as to contact both the support member (item 2) and the sensor chip (item 1).
In regards to claim 3, Saitou (Figs. 1-2C and associated text) discloses wherein the adhesive layer (item 30) is partially made of a modified adhesive layer (item 30), but does not specifically disclose that the modified adhesive layer includes a material exhibiting dilatancy property.
In regards to claim 3, Echigo (Figs. 1A, 1B and associated text) discloses wherein the adhesive layer (items 3 or 3 plus 4) is partially made of a modified adhesive layer (items 3 or 3 plus 4) that includes a material exhibiting dilatancy property (col. 4, lines 1-25). Examiner notes that the Applicant has defined a dilatant fluid as a mixture of a low elasticity material and a highly elasticity material (See page 7, lines 16-21 of Applicant’s specification).
.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ao (US 5,828,116) in view of Echigo et al. (Echigo) (US 5,483,106 A).
In regards to claim 1, Ao (Figs. 2, 3, 14 and associated text) discloses a sensor chip (items 3, 65) having a sensor that outputs a signal corresponding to a physical quantity; a support member (items 1, 63) to which the sensor chip (items 3, 65) is mounted; an adhesive layer (item 24) disposed on a side face of the support member (items 1, 63), the adhesive layer (item 24) supporting the sensor chip (items 3, 65); and a wire (items 42, 36, 35, 39, 66) electrically connected to the sensor chip (item 3) on a side face of the sensor chip (items 3, 65), the side face of the sensor chip (items 3, 65) being opposite to the adhesive layer (item 24), but does not specifically disclose wherein: (a) the adhesive layer includes (i) a plurality of portions each of which includes a mixture of a high elasticity material and a low elasticity material, each portion further exhibiting a dilatancy property in which a shear stress increases in a multi-dimensional function as a shear rate increases, and (ii) a low elasticity adhesive including a low elasticity material; (b) the plurality of portions are not a single layer but each of the plurality of portions has a granular shape including an oblate spherical shape or a long spherical shape; and (c) the plurality of portions are separately arranged in the adhesive layer, each portion being arranged so as to contact both the support member and the sensor chip. 
In regards to claim 1, Echigo (Figs. 1A, 1B and associated text) discloses wherein: (a) the adhesive layer (items 3 or 3 plus 4) includes (i) a plurality of portions (item 4) each of (combination) of a high elasticity material (phenolic resin, col. 4, lines 10-17) and a low elasticity material (silicone resin, col. 4, lines 10-17), each portion further exhibiting a dilatancy property (col. 4, lines 1-25) in which a shear stress increases in a multi-dimensional function as a shear rate increases, and (ii) a low elasticity adhesive (item 3) including a low elasticity material (silicone resin, col. 4, lines18-25); (b) the plurality of portions (item 4) are not a single layer but each of the plurality of portions (item 4) has a granular shape including an oblate spherical shape or a long spherical shape (col. 6, lines78-65); and (c) the plurality of portions (item 4) are separately arranged in the adhesive layer (items 3 or 3 plus 4)), each portion (item 4) being arranged so as to contact both the support member (item 2) and the sensor chip (item 1).
In regards to claim 3, Ao (Figs. 2, 3, 14 and associated text) discloses wherein the adhesive layer (item 24) is partially made of a modified adhesive layer (item 24), but does not specifically disclose that the modified adhesive layer includes a material exhibiting dilatancy property.
In regards to claim 3, Echigo (Figs. 1A, 1B and associated text) discloses wherein the adhesive layer (items 3 or 3 plus 4) is partially made of a modified adhesive layer (items 3 or 3 plus 4) that includes a material exhibiting dilatancy property (col. 4, lines 1-25).  Examiner notes that the Applicant has defined a dilatant fluid as a mixture of a low elasticity material and a highly elasticity material (See page 7, lines 16-21 of Applicant’s specification).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ao with the teachings Echigo for the purpose of an adhesive layer and to mitigate stress.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        March 9, 2022